Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered November 10, 1988, convicting him of sexual abuse in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence fully supported the Trial Judge’s verdict. Moreover, the sentence was appropriate in light of the nature of the crime committed by the defendant (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Kunzeman, Eiber and O’Brien, JJ., concur.